
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between
Shana Fisher ("Employee") and InterActiveCorp, a Delaware corporation (the
"Company"), and is effective June 30, 2003 (the "Effective Date").

        WHEREAS, the Company desires to establish its right to the services of
Employee, in the capacity described below, on the terms and conditions
hereinafter set forth, and Employee is willing to accept such employment on such
terms and conditions.

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, Employee and the Company have agreed and do hereby agree as follows:

        1A.    EMPLOYMENT.    The Company agrees to employ Employee as Senior
Vice President, Business Operations and Employee accepts and agrees to such
employment. During Employee's employment with the Company, Employee shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Employee's position and
shall render such services on the terms set forth herein. During Employee's
employment with the Company, Employee shall report directly to the Executive
Vice President, Business Operations or such person(s) as from time to time may
be designated by the Company (hereinafter referred to as the "Reporting
Officer"). Employee shall have such powers and duties with respect to the
Company as may reasonably be assigned to Employee by the Reporting Officer, to
the extent consistent with Employee's position and status. Employee agrees to
devote all of Employee's working time, attention and efforts to the Company and
to perform the duties of Employee's position in accordance with the Company's
policies as in effect from time to time. Employee's principal place of
employment shall be the Company's offices located in New York, New York.

        2A.    TERM OF AGREEMENT.    The term ("Term") of this Agreement shall
commence on the Effective Date and shall continue for a period of two (2) years,
unless sooner terminated in accordance with the provisions of Section 1 of the
Standard Terms and Conditions attached hereto.

        3A.    COMPENSATION.    

        (a)    BASE SALARY.    During the Term, the Company shall pay Employee
an annual base salary of $400,000 (the "Base Salary"), payable in equal biweekly
installments or in accordance with the Company's payroll practice as in effect
from time to time. For all purposes under this Agreement, the term "Base Salary"
shall refer to Base Salary as in effect from time to time.

        (b)    DISCRETIONARY BONUS.    During the Term, Employee shall be
eligible (on terms at least commensurate with other executives of the Company at
the SVP level) to receive discretionary annual bonuses, including for calendar
year 2003, along with similarly situated executives. In addition, Employee shall
receive $100,000 as an advance against her 2003 bonus, which amount shall be
paid along with her first payroll check.

        (c)    RESTRICTED STOCK.    In consideration of Employee's entering into
this Agreement and as an inducement to join the Company, Employee shall be
granted restricted stock units representing 35,000 shares of Common Stock of
InterActiveCorp (the "Restricted Stock Units") pursuant to a restricted stock
unit agreement (the "Restricted Stock Unit Agreement"), subject to the approval
of the Compensation Committee of the Board of Directors of InterActiveCorp (the
"Compensation Committee"). The date of grant of the Restricted Stock Units shall
be the later of (x) the Effective Date and (y) the date on which the grant is
approved by the Compensation Committee. The Restricted Stock Units may be
subject to such performance conditions as the Compensation Committee determines
are appropriate and advisable to meet the conditions of Section 162(m) of the
Internal Revenue Code. The Restricted Stock Units shall vest and no longer be
subject to any restriction in four equal installments on each of the second,
third, fourth and fifth anniversaries of the Effective Date (the "Restriction
Period"), subject to the satisfaction of

--------------------------------------------------------------------------------




the performance conditions and Employee's continued employment through such
date. In the event of any conflict or ambiguity between this Agreement and the
Restricted Stock Unit Agreement, the Restricted Stock Unit Agreement shall
control.

        (d)    BENEFITS.    From the Effective Date through the date of
termination of Employee's employment with the Company for any reason, Employee
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated employees
of the Company. Without limiting the generality of the foregoing, Employee shall
be entitled to the following benefits:

        (i)    Reimbursement for Business Expenses.    During the Term, the
Company shall reimburse Employee for all reasonable and necessary expenses
incurred by Employee in performing Employee's duties for the Company, on the
same basis as similarly situated employees and in accordance with the Company's
policies as in effect from time to time.

        (ii)    Vacation.    During the Term, Employee shall be entitled to
vacation per year, in accordance with the plans, policies, programs and
practices of the Company applicable to similarly situated employees of the
Company generally.

        4A.    NOTICES.    All notices and other communications under this
Agreement shall be in writing and shall be given by first-class mail, certified
or registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:

If to the Company:   InterActiveCorp
 
 
152 West 57th Street
New York, NY 10019
Attention: General Counsel
If to Employee:
 
[Address]
[City, State] [Zip]

        Either party may change such party's address for notices by notice duly
given pursuant hereto.

        5A.    GOVERNING LAW; JURISDICTION.    This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of New
York without reference to the principles of conflicts of laws. Any and all
disputes between the parties which may arise pursuant to this Agreement will be
heard and determined before an appropriate federal court in New York, New York,
or, if not maintainable therein, then in an appropriate New York state court.
The parties acknowledge that such courts have jurisdiction to interpret and
enforce the provisions of this Agreement, and the parties consent to, and waive
any and all objections that they may have as to, personal jurisdiction and/or
venue in such courts.

        6A.    COUNTERPARTS.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Employee expressly
understands and acknowledges that the Standard Terms and Conditions attached
hereto are incorporated herein by reference, deemed a part of this Agreement and
are binding and enforceable provisions of this Agreement. References to "this
Agreement" or the use of the term "hereof" shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Employee has executed and
delivered this Agreement on July 15, 2003.

    INTERACTIVECORP
 
 
/s/  DAVID ELLEN      

--------------------------------------------------------------------------------

    By: David Ellen     Title: Acting General Counsel
 
 
/s/  SHANA FISHER      

--------------------------------------------------------------------------------

Shana Fisher

3

--------------------------------------------------------------------------------




STANDARD TERMS AND CONDITIONS


        1.    TERMINATION OF EMPLOYEE'S EMPLOYMENT.    

        (a)    DEATH.    In the event Employee's employment hereunder is
terminated by reason of Employee's death, the Company shall pay Employee's
designated beneficiary or beneficiaries, within 30 days of Employee's death in a
lump sum in cash, Employee's Base Salary through the end of the month in which
death occurs and any Accrued Obligations (as defined in paragraph 1(f) below).

        (b)    DISABILITY.    If, as a result of Employee's incapacity due to
physical or mental illness ("Disability"), Employee shall have been absent from
the full-time performance of Employee's duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 6 hereof), Employee shall
not have returned to the full-time performance of Employee's duties, Employee's
employment under this Agreement may be terminated by the Company for Disability.
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee's duties with the Company due to
Disability, the Company shall continue to pay Employee's Base Salary at the rate
in effect at the commencement of such period of Disability, offset by any
amounts payable to Employee under any disability insurance plan or policy
provided by the Company. Upon termination of Employee's employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below).

        (c)    TERMINATION FOR CAUSE.    The Company may terminate Employee's
employment under this Agreement for Cause at any time prior to the expiration of
the Term. As used herein, "Cause" shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Employee; provided, however, that after indictment, the Company may suspend
Employee from the rendition of services, but without limiting or modifying in
any other way the Company's obligations under this Agreement; (ii) a material
breach by Employee of a fiduciary duty owed to the Company; (iii) a material
breach by Employee of any of the covenants made by Employee in Section 2 hereof;
(iv) the willful or gross neglect by Employee of the material duties required by
this Agreement; or (v) a violation of any Company policy pertaining to ethics,
wrongdoing or conflicts of interest. In the event of Employee's termination for
Cause, this Agreement shall terminate without further obligation by the Company,
except for the payment of any Accrued Obligations (as defined in paragraph 1(f)
below).

        (d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE.    If Employee's employment is terminated by the Company for any reason
other than Employee's death or Disability or for Cause, then (i) the Company
shall pay Employee the Base Salary through the end of the Term over the course
of the then remaining Term; and (ii) the Company shall pay Employee within
30 days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in paragraph 1(f) below). The payment to Employee of the
severance benefits described in this Section 1(d) shall be subject to Employee's
execution and non-revocation of a general release of the Company and its
affiliates in a form substantially similar to that used for similarly situated
executives of the Company and its affiliates.

        (e)    MITIGATION; OFFSET.    In the event of termination of Employee's
employment prior to the end of the Term, Employee shall use reasonable best
efforts to seek other employment and to take other reasonable actions to
mitigate the amounts payable under Section 1 hereof. If Employee obtains other
employment during the Term, the amount of any payment or benefit provided for
under Section 1 hereof which has been paid to Employee shall be refunded to the

4

--------------------------------------------------------------------------------




Company by Employee in an amount equal to any compensation earned by Employee as
a result of employment with or services provided to another employer after the
date of Employee's termination of employment and prior to the otherwise
applicable expiration of the Term, and all future amounts payable by the Company
to Employee during the remainder of the Term shall be offset by the amount
earned by Employee from another employer. For purposes of this Section 1(e),
Employee shall have an obligation to inform the Company regarding Employee's
employment status following termination and during the period encompassing the
Term.

        (f)    ACCRUED OBLIGATIONS.    As used in this Agreement, "Accrued
Obligations" shall mean the sum of (i) any portion of Employee's Base Salary
through the date of death or termination of employment for any reason, as the
case may be, which has not yet been paid; and (ii) any compensation previously
earned but deferred by Employee (together with any interest or earnings thereon)
that has not yet been paid.

        2.    CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.    

        (a)    CONFIDENTIALITY.    Employee acknowledges that while employed by
the Company Employee will occupy a position of trust and confidence. Employee
shall not, except as may be required to perform Employee's duties hereunder or
as required by applicable law, without limitation in time or until such
information shall have become public other than by Employee's unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company or any of its subsidiaries or
affiliates. "Confidential Information" shall mean information about the Company
or any of its subsidiaries or affiliates, and their clients and customers that
is not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes and that was learned by Employee in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Employee agrees to deliver
or return to the Company, at the Company's request at any time or upon
termination or expiration of Employee's employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Employee in the course of Employee's employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, "subsidiaries" and
"affiliates" shall mean any company controlled by, controlling or under common
control with the Company.

        (b)    NON-COMPETITION.    During the Employee's employment and the
12 month period commencing immediately upon the termination of Employee's
employment for any reason, Employee shall not, without the prior written consent
of the Company, work for or with any significant competitor of InterActiveCorp
(which shall include being an employee, consultant, or director of said
competitor) anywhere in the world that the Company or any of its subsidiaries or
affiliates does business. Notwithstanding the foregoing, Employee shall not be
prohibited from working for or with any hedge fund, investment bank or similar
entities.

        (c)    NON-SOLICITATION OF EMPLOYEES.    Employee recognizes that he or
she will possess confidential information about other employees of the Company
and its subsidiaries or affiliates relating to their education, experience,
skills, abilities, compensation and benefits, and inter-personal relationships
with suppliers to and customers of the Company and its subsidiaries or
affiliates. Employee recognizes that the information he or she will possess
about these other employees is not generally known, is of substantial value to
the Company and its subsidiaries or

5

--------------------------------------------------------------------------------




affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Employee because of Employee's
business position with the Company. Employee agrees that, during the Term (and
for a period of 24 months beyond the expiration of the Term), Employee will not,
directly or indirectly, solicit or recruit any employee of the Company or any of
its subsidiaries or affiliates for the purpose of being employed by Employee or
by any business, individual, partnership, firm, corporation or other entity on
whose behalf Employee is acting as an agent, representative or employee and that
Employee will not convey any such confidential information or trade secrets
about other employees of the Company or any of its subsidiaries or affiliates to
any other person except within the scope of Employee's duties hereunder.

        (d)    PROPRIETARY RIGHTS; ASSIGNMENT.    All Employee Developments
shall be made for hire by the Employee for the Company or any of its
subsidiaries or affiliates. "Employee Developments" means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship that
(i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to the Employee or work performed by the Employee for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours. All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. The Employee shall acquire no
proprietary interest in any Confidential Information or Employee Developments
developed or acquired during the Term. To the extent the Employee may, by
operation of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Employee Development, the Employee hereby assigns to
the Company all such proprietary rights. The Employee shall, both during and
after the Term, upon the Company's request, promptly execute and deliver to the
Company all such assignments, certificates and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company's rights in Confidential Information and Employee
Developments.

        (e)    COMPLIANCE WITH POLICIES AND PROCEDURES.    During the Term,
Employee shall adhere to the policies and standards of professionalism set forth
in the Company's Policies and Procedures as they may exist from time to time.

        (f)    REMEDIES FOR BREACH.    Employee expressly agrees and understands
that Employee will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have 30 days from receipt of
Employee's notice to cure any such breach.

        Employee expressly agrees and understands that the remedy at law for any
breach by Employee of this Section 2 will be inadequate and that damages flowing
from such breach are not usually susceptible to being measured in monetary
terms. Accordingly, it is acknowledged that upon Employee's violation of any
provision of this Section 2 the Company shall be entitled to obtain from any
court of competent jurisdiction immediate injunctive relief and obtain a
temporary order restraining any threatened or further breach as well as an
equitable accounting of all profits or benefits arising out of such violation.
Nothing in this Section 2 shall be deemed to limit the Company's remedies at law
or in equity for any breach by Employee of any of the provisions of this
Section 2, which may be pursued by or available to the Company.

        (g)    SURVIVAL OF PROVISIONS.    The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Employee's employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction

6

--------------------------------------------------------------------------------




may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.

        3.    TERMINATION OF PRIOR AGREEMENTS.    This Agreement constitutes the
entire agreement between the parties and terminates and supersedes any and all
prior agreements and understandings (whether written or oral) between the
parties with respect to the subject matter of this Agreement. Employee
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, the Employee has
not relied upon, any representations, promises or inducements except to the
extent the same is expressly set forth in this Agreement. Employee hereby
represents and warrants that by entering into this Agreement, Employee will not
rescind or otherwise breach an employment agreement with Employee's current
employer prior to the natural expiration date of such agreement

        4.    ASSIGNMENT; SUCCESSORS.    This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder,
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and all references herein to the "Company" shall refer to
such successor.

        5.    WITHHOLDING.    The Company shall make such deductions and
withhold such amounts from each payment and benefit made or provided to Employee
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

        6.    HEADING REFERENCES.    Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. References to "this Agreement" or
the use of the term "hereof" shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

        7.    WAIVER; MODIFICATION.    Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.
Notwithstanding anything to the contrary herein, neither the assignment of
Employee to a different Reporting Officer due to a reorganization or an internal
restructuring of the Company or its affiliated companies nor a change in the
title of the Reporting Officer shall constitute a modification or a breach of
this Agreement.

        8.    SEVERABILITY.    In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any law or public policy, only the portions of this Agreement that violate such
law or public policy shall be stricken. All portions of this Agreement that do
not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

        9.    INDEMNIFICATION.    The Company shall indemnify and hold Employee
harmless for acts and omissions in Employee's capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any

7

--------------------------------------------------------------------------------


of its subsidiaries or affiliates shall indemnify Employee for any losses
incurred by Employee as a result of acts described in Section 1(c) of this
Agreement.

ACKNOWLEDGED AND AGREED:       Date:           INTERACTIVECORP
 
 
/s/  DAVID ELLEN      

--------------------------------------------------------------------------------

    By: David Ellen     Title: Acting General Counsel
 
 
/s/  SHANA FISHER      

--------------------------------------------------------------------------------

Shana Fisher

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
STANDARD TERMS AND CONDITIONS
